 1 NANCI CLARENCE (SBN 122286)
   JONATHAN BAUM (SBN 303469)
 2 CLARENCE DYER & COHEN LLP
   899 Ellis Street
 3
   San Francisco, CA 94109
 4 Tel: (415) 749-1800
   Fax: (415) 749-1694
 5 nclarence@clarencedyer.com
   jbaum@clarencedyer.com
 6

 7 Attorneys for Defendant Brent Vinch

 8

 9

10
                              IN THE UNITED STATES DISTRICT COURT
11
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
12

13
     UNITED STATES OF AMERICA,                     Case No. 2:16-cr-00239-MCE
14
                      Plaintiff,                   STIPULATION AND ORDER TO ADVANCE
15                                                 SENTENCING OF DEFENDANT BRENT
             vs.                                   VINCH
16
     BRENT VINCH,
17
                      Defendant.
18

19
            Defendant Brent Vinch, by and through his counsel of record, and Plaintiff United States
20
     of America, by and through its counsel of record, hereby stipulate as follows:
21
            1. By previous order, this matter was set for sentencing on Jan. 9, 2020.
22
            2. By this stipulation, the parties now move to advance sentencing to Nov. 21, 2019.
23
            3. The parties agree that the Court’s previously-ordered deadlines for submitting a
24
                sentencing memorandum or motion in advance of sentencing that were set forth in Dkt.
25
                No. 94 shall be adjusted accordingly. If any party wishes to file a sentencing
26
                memorandum or motion in advance of the imposition of judgment and sentencing of
27
                defendant BRENT VINCH, said memorandum or motion shall be filed on or before
28

                                                       1              Case No. 2:16-cr-00239 MCE
                             STIPULATION AND ORDER TO ADVANCE SENTENCING OF DEF. BRENT VINCH
 1              5:00 p.m., seven (7) calendar days in advance of the date set for judgment and

 2              sentencing. Any response thereto shall be filed on or before 3:00 p.m., (3) calendar

 3              days in advance of the date set for judgment and sentencing.

 4          4. The parties have conferred with the Probation Officer, who does not object to this date.

 5

 6              IT IS SO STIPULATED.

 7
     Date: Sept. 6, 2019                          /s/ Jonathan Baum
 8                                                JONATHAN BAUM
                                                  Attorney for Defendant Brent Vinch
 9

10
     Date: Sept. 6, 2019                          /s/ Matthew Yelovich
11                                                MATTHEW YELOVICH
                                                  Assistant United States Attorney
12                                                Attorney for Plaintiff
13

14

15
                                          ORDER
16
            IT IS SO ORDERED.
17
     Dated: September 13, 2019
18

19

20

21

22

23

24

25

26
27

28

                                                      2              Case No. 2:16-cr-00239 MCE
                            STIPULATION AND ORDER TO ADVANCE SENTENCING OF DEF. BRENT VINCH
